           Case 20-50454-LSS   Doc 20   Filed 03/27/20   Page 1 of 40




                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )   Chapter 11
                                          )
PES HOLDINGS, LLC, et al.,                )   Case No. 19-11626 (LSS)
                                          )
                  Debtors.                )   (Jointly Administered)
_________________________________________ )
                                          )
PES HOLDINGS, LLC, NORTH YARD GP,         )
LLC, NORTH YARD LOGISTICS, L.P., PES      )
ADMINISTRATIVE SERVICES, LLC, PES         )
ENERGY INC., PES INTERMEDIATE, LLC,       )
PES ULTIMATE HOLDINGS, LLC,               )
PHILADELPHIA ENERGY SOLUTIONS             )
REFINING AND MARKETING LLC                )
                                          )
                  Plaintiffs,             )   Adversary Proceeding
                                          )
                  v.                      )   Case No. 20-50454 (LSS)
                                          )
ALLIANZ GLOBAL RISKS US INSURANCE         )
CO., AXA CORPORATE SOLUTIONS              )
ASSURANCE, CERTAIN UNDERWRITERS           )
AT LLOYD’S, LONDON SUBSCRIBING TO         )
POLICY NO. 18NSRO1797-01, CERTAIN         )
UNDERWRITERS AT LLOYD’S LONDON            )
SUBSCRIBING TO POLICY NO.                 )
AJK148822G18, CERTAIN UNDERWRITERS        )
AT LLOYD’S, LONDON SUBSCRIBING TO         )
POLICY NO. EN100070-18, CERTAIN           )
UNDERWRITERES AT LLOYD’S, LONDON          )
SUBSCRIBING TO POLICY NO. (UMR)           )
B1526ENNMG1800181, CERTAIN                )
UNDERWRITERS AT LLOYD’S LONDON            )
SUBSCRIBING TO POLICY NO. (UMR)           )
B1526ENNMG1800261, CERTAIN                )
UNDERWRITERS AT LLOYD’S LONDON            )
SUBSCRIBING TO POLICY NO. (UMR)           )
B1526ENNMG1900279, CERTAIN                )
UNDERWRITERS AT LLOYD’S, LONDON           )
SUBSCRIBING TO POLICY NO. (UMR)           )
B1526ENNMG1800280, CERTAIN                )
UNDERWRITERS AT LLOYD’S LONDON            )
             Case 20-50454-LSS       Doc 20       Filed 03/27/20   Page 2 of 40




SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1800281, CERTAIN                         )
UNDERWRITERS AT LLOYD’S, LONDON                    )
SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1800282, CERTAIN                         )
UNDERWRITERS AT LLOYD’S, LONDON                    )
SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1800283, CERTAIN                         )
UNDERWRITERS AT LLOYD’S, LONDON                    )
SUBSCRIBING TO POLICY. NO. (UMR)                   )
B1526ENNMG1800285, GENERAL                         )
SECURITY INDEMNITY COMPANY OF                      )
ARIZONA, GREAT LAKES INSURANCE SE,                 )
HDI GLOBAL INSURANCE CO., HDI                      )
GLOBAL SPECIALTY SE, HELVETIA                      )
SWISS INSURANCE COMPANY IN                         )
LIECHTENSTEIN LTD., LANCASHIRE                     )
INSURANCE COMPANY (UK) LTD.,                       )
LIBERTY MUTUAL INSURANCE CO.,                      )
MAPFRE RE COMPANIA DE                              )
REASEGUROS, S.A., PARTNERRE                        )
IRELAND INSURANCE DAC, STARR                       )
TECHNICAL RISKS AGENCY, INC.,                      )
WESTPORT INSURANCE CORP., XL                       )
INSURANCE AMERICA, INC., and ZURICH                )
AMERICAN INSURANCE CO.                             )
                                                   )
                  Defendants.                      )
_________________________________________

                                        ANSWER

       Defendants Allianz Global Risks US Insurance Company, XL Insurance Company SE

improperly named as AXA Corporate Solutions Assurance, Certain Underwriters at Lloyd's,

London subscribing to Policy No. 18NSRO1797-01, Certain Underwriters at Lloyd's, London

subscribing to Policy No. AJK148822G18, Certain Underwriters at Lloyd's, London subscribing

to Binder No. EN100070-18, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800181, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800261, Certain Underwriters at Lloyd's, London subscribing to Policy No.




                                              2
              Case 20-50454-LSS         Doc 20       Filed 03/27/20   Page 3 of 40




B1526ENNMG1900279, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800280, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800281, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800282, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800283, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800285, General Security Indemnity Company of Arizona, Great Lakes

Insurance SE, HDI Global Insurance Company, HDI Global Specialty SE, Helvetia Swiss

Insurance Company in Liechtenstein Ltd., Lancashire Insurance Company (UK) Limited, Liberty

Mutual Insurance Company, Mapfre Group: Mapfre España, Compañia International De Seguros

Y Reaseguros S.A. improperly named Mapfre Re Compania de Reaseguros, S.A., PartnerRe

Ireland Insurance DAC, Ace American Insurance Company improperly named Starr Technical

Risks Agency, Inc., Westport Insurance Corporation, XL Insurance America, Inc., and Zurich

American Insurance Company (individually, each an "Insurer," and, collectively, the "Insurers"),

by and through by and through their undersigned counsel, as and for their Answer to Plaintiff’s

Complaint allege, upon information and belief as follows:

                                  NATURE OF THE ACTION

       1.      Paragraph 1 fails to comply with Fed. R. Civ. P. 10(b)’s fundamental pleading

requirement that claims or defenses be stated in numbered paragraphs limited to a single set of

circumstances. Insurers deny the allegations set forth in Paragraph 1, except aver that there was an

explosion at the alkylation unit in the Girard Point refining facility on June 21, 2019, Plaintiffs

filed a Chapter 11 case. Furthermore, Paragraph 1 references the terms of a written document,

specifically insurance contracts, the contents of which speak for themselves and are the best

evidence of their terms, and any allegations inconsistent therewith are denied.




                                                 3
              Case 20-50454-LSS          Doc 20       Filed 03/27/20     Page 4 of 40




       2.      Insurers deny the allegations set forth in Paragraph 2.

       3.      Insurers deny the allegations in Paragraph 3, except aver that Insurers are making

additional payments for property damage and business interruption damages.

       4.      Insurers deny the allegations set forth in Paragraph 4.

       5.      Insurers deny the allegations set forth in Paragraph 5.

       6.      Insurers deny the allegations set forth in Paragraph 6, except aver that Insurers are

making payment for business interruption losses sustained by Plaintiffs.

       7.      Insurers deny the allegations set forth in Paragraph 7.

       8.      Insurers deny the allegations set forth in Paragraph 8.

                                 JURISDICTION AND VENUE

       9.      Admitted.

       10.     Paragraph 10 calls for a legal conclusion as to which no response is required, except

for the last sentence of this paragraph. To the extent that a response is otherwise required, Insurers

deny that 28 U.S.C. § 157 provides a basis for subject-matter jurisdiction, but admit that this case

falls within the district court’s “related-to” jurisdiction set forth in 28 U.S.C. § 1334(b) that has

been referred to this Court pursuant 28 U.S.C. § 157(a), (c)(1), and the Amended Standing Order

of Reference entered by the U.S. District Court for the District of Delaware, dated February 29,

2012. Pursuant to Federal Rule of Bankruptcy Procedure 7012(b), Insurers admit that this is a

non-core matter.

       11.     Paragraph 11 calls for a legal conclusion as to which no response is required. To

the extent that a response is required, Insurers deny the allegations set forth in Paragraph 11.




                                                  4
              Case 20-50454-LSS          Doc 20       Filed 03/27/20     Page 5 of 40




       12.     Insurers deny the allegations set forth in Paragraph 12, except aver that Insurers

issued the Policies, which are written documents, the contents of which speak for themselves and

are the best evidence of their terms, and any allegations inconsistent therewith are denied.

       13.     Paragraph 13 does not contain any factual allegation to which a response is

required. Pursuant to Federal Rule of Bankruptcy Procedure 7012(b), Insurers state that they do

not consent to the entry of final orders or judgments by this Court, and expressly preserve their

rights, provided in 28 U.S.C. § 157(1) and Article III of the Constitution, to de novo review, by

the district court, of this Court’s proposed findings and conclusions.

       14.     Paragraph 14 calls for a legal conclusion as to which no response is required. To

the extent that a response is required, Insurers admit that venue is proper in this Court.

       15.     Paragraph 15 calls for a legal conclusion as to which no response is required. To

the extent that a response is required, Insurers deny that the Complaint this action is one “to

determine the validity, priority or extent of a lien” as provided in Federal Rule of Bankruptcy

Procedure 7001(2), but admit that the complaint seeks a declaratory judgment.

                                          THE PARTIES

       16.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 16.

       17.     Insurers deny the allegations set forth in Paragraph 17, except aver that Allianz

Global Risks US Insurance Company is an insurance company incorporated in Illinois.

       18.     Insurers deny the allegations set forth in Paragraph 18, except aver that AXA

Corporate Solutions Assurance merged into XL Insurance Company SE on December 31, 2019.

XL Insurance Company SE assumed all assets and liabilities of AXA Corporate Solutions

Assurance. XL Insurance Company SE is registered in the Republic of Ireland.




                                                  5
      Case 20-50454-LSS        Doc 20       Filed 03/27/20   Page 6 of 40




19.   Insurers deny the allegations set forth in Paragraph 19, except aver as follows:

      a. Navigators Syndicate at Lloyd’s 1221 subscribes to Policy No. 18NSRO1797-

         01 and is organized under the laws of England and Wales.

      b. Lloyd’s Syndicate TAL 1183 subscribes to Policy No. AJK148822G18 and is

         organized under the laws of England and Wales.

      c. Lloyd’s Syndicate 1458 subscribes to Binder No. EN100070-18 and is

         organized under the laws of England and Wales.

      d. Lloyd’s Syndicate 1884 subscribes to Binder No. EN100070-18 and is

         organized under the laws of England and Wales.

      e. Lloyd’s Consortium 9094 (a/k/a Pioneer Natural Resources – Onshore – PNR

         9094) subscribes to Policy No. B1526ENNMG1800181 and is organized under

         the laws of England and Wales.

      f. Lloyd’s Consortium 9551 (ACT 17 9551) subscribes to Policy Nos.

         B15226ENMG1800261, B1526ENNMG1900279, B1526ENNMG1800280,

         and B1526ENNMG1800282 and is organized under the laws of England and

         Wales.

      g. Lloyd’s Underwriter Syndicate No. 1084 CSL subscribes to Policy No.

         B1526ENNMG1900279 and is organized under the laws of England and Wales.

      h. Lloyd’s Underwriter Syndicate 1200 AMA subscribes to Policy No.

         B1526ENNMG1900279 and is organized under the laws of England and Wales.

      i. Lloyd’s Underwriter Syndicate 2003 XLC subscribes to Policy No.

         B1526ENNMG1800280 and is organized under the laws of England and Wales.




                                        6
               Case 20-50454-LSS        Doc 20       Filed 03/27/20   Page 7 of 40




               j. Lloyd’s Underwriter Syndicates 1955 BAR subscribes to Policy No.

                   B1526ENNMG1800281 and is organized under the laws of England and Wales.

               k. Lloyd’s Underwriter Syndicate No. 1036 COF subscribes to Policy No.

                   B1526ENNMG1800283 and is organized under the laws of England and Wales.

               l. Lloyd’s Underwriter Syndicate 3902 NOA subscribes to Policy No.

                   B1526ENNMG1800285 and is organized under the laws of England and Wales.

         20.   Insurers deny the allegations set forth in Paragraph 20, except aver that General

Security Indemnity Company of Arizona is an insurance company incorporated in Arizona with

its principal place of business in New York.

         21.   Insurers deny the allegations set forth in Paragraph 21, except aver that Great Lakes

Insurance SE is a member company of Munich RE and organized under the laws of the European

Union.

         22.   Insurers deny the allegations set forth in Paragraph 22, except aver that HDI Global

Insurance Company is an insurance company incorporated in Illinois.

         23.   Insurers deny the allegations set forth in Paragraph 23, except aver that HDI Global

Specialty SE is organized under the laws of the European Union.

         24.   Insurers deny the allegations set forth in Paragraph 24, except aver that Helvetia

Swiss Insurance Company in Liechtenstein Ltd. is an insurance company organized under the laws

of the Principality of Liechtenstein.

         25.   Insurers deny the allegations set forth in Paragraph 25, except aver that Lancashire

Insurance Company (UK) Limited is an insurance company organized under the laws of England

and Wales.




                                                 7
              Case 20-50454-LSS         Doc 20       Filed 03/27/20   Page 8 of 40




       26.     Insurers deny the allegations set forth in Paragraph 26, except aver that Liberty

Mutual Insurance Company is an insurance company incorporated in Massachusetts.

       27.     Insurers deny the allegations set forth in Paragraph 27 except aver that the correct

name of the insurer is Mapfre Group: Mapfre España, Compañia International De Seguros Y

Reaseguros S.A.

       28.     Insurers deny the allegations set forth in Paragraph 28, except aver that PartnerRe

Ireland Insurance DAC is an insurance company organized under the laws of Ireland.

       29.     Insurers deny the allegations set forth in Paragraph 29. Starr Technical Risks

Agency, Inc. is not an insurance company incorporated in New York. The Policy in question was

issued by Ace American Insurance Company.

       30.     Insurers deny the allegations set forth in Paragraph 30, except aver that Westport

Insurance Corporation is a member company of Swiss RE and incorporated in Missouri.

       31.     Insurers deny the allegations set forth in Paragraph 31, except aver that XL

Insurance America, Inc. is an insurance company incorporated in Delaware.

       32.     Insurers deny the allegations set forth in Paragraph 32, except aver that Zurich

American Insurance Company is an insurance company incorporated in New York.

                                 FACTUAL BACKGROUND

       33.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 33.

       34.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 34.

       35.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 35.




                                                 8
               Case 20-50454-LSS          Doc 20       Filed 03/27/20     Page 9 of 40




        36.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 36.

        37.     Insurers deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 37.

        38.     Insurers deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 38.

        39.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 39.

        40.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 40, except aver that Plaintiffs filed a petition in this Court for relief

under the Bankruptcy Code on January 21, 2018.

        41.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 41.

        42.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 42.

        43.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 43, except avers that Plaintiff’s Refining Complex suffered from

an explosion on June 21, 2019.

        44.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 44.

        45.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 45.




                                                   9
             Case 20-50454-LSS        Doc 20     Filed 03/27/20    Page 10 of 40




       46.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 46.

       47.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 47.

       48.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 48.

       49.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 49.

       50.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 50.

       51.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 51.

       52.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 52.

       53.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 53.

       54.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 54.

       55.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 55.

       56.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 56.




                                               10
             Case 20-50454-LSS          Doc 20     Filed 03/27/20     Page 11 of 40




       57.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 57, except Insurers deny that they have refused to recognize a

covered business interruption loss has occurred.

       58.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 58.

       59.     Insurers deny the allegations set forth in Paragraph 59, except aver that Paragraph

59 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       60.     Insurers deny the allegations set forth in Paragraph 60, except aver that Paragraph

60 paraphrases and references the terms of a written document, specifically insurance contracts,

the contents of which speak for themselves and are the best evidence of their terms, and any

allegations inconsistent therewith are denied. It is further denied that Exhibits 2-28 are true and

complete copies of the Policies issued by Insurers.

       61.     Insurers deny the allegations set forth in Paragraph 61, except, aver that Paragraph

61 paraphrases and/or quotes from a written document, specifically insurance contracts, the

contents of which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       62.     Insurers deny the allegations set forth in Paragraph 62, except aver that Paragraph

62 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.




                                                 11
              Case 20-50454-LSS          Doc 20      Filed 03/27/20     Page 12 of 40




       63.     Insurers deny the allegations set forth in Paragraph 63, except aver that Paragraph

63 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       64.     Insurers deny the allegations set forth in Paragraph 64, except aver that Paragraph

64 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       65.     Insurers deny the allegations set forth in Paragraph 65, except aver that Paragraph

65 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       66.     Insurers deny the allegations set forth in Paragraph 66, except aver that Paragraph

66 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       67.     Insurers deny the allegations set forth in Paragraph 67, except aver that Paragraph

67 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied. It is further denied that the Stipulated Loss Value Clause is

applicable to Plaintiffs’ loss as there is no contractual obligation on the part of Plaintiffs to insure

specific property for a stipulated loss amount.




                                                  12
              Case 20-50454-LSS         Doc 20      Filed 03/27/20     Page 13 of 40




       68.     Insurers deny the allegations set forth in Paragraph 68, except aver that Paragraph

68 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       69.     Insurers deny the allegations set forth in Paragraph 69, except aver that Paragraph

69 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       70.     Insurers deny the allegations set forth in Paragraph 70, except aver that Paragraph

70 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       71.     Insurers deny the allegations set forth in Paragraph 71, except aver that Paragraph

71 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       72.     Insurers deny the allegations set forth in Paragraph 72, except aver that Plaintiffs

have submitted claims exceeding $20 million for costs and expenses under ancillary coverage

extensions allegedly related to the June 21, 2019 explosion. It is specifically denied that Plaintiffs

have provided sufficient support for the payment of these claimed expenses. Insurers have paid

Plaintiffs for all costs and expenses that have been properly supported and are covered under the

Policies.




                                                 13
              Case 20-50454-LSS           Doc 20     Filed 03/27/20      Page 14 of 40




        73.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 73, except aver that there was an explosion in the alkylation unit in

the Girard Point refining facility on June 21, 2019.

        74.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 74.

        75.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 75. It if further denied, that Plaintiff’s have demonstrated property

losses exceeding $350 million.

        76.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 76.

        77.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 77.

        78.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 78.

        79.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 79.

        80.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 80.

        81.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 80, except aver that Plaintiffs filed a petition in this Court for relief

under the Bankruptcy Code on July 21, 2019.

        82.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 82.




                                                   14
              Case 20-50454-LSS         Doc 20      Filed 03/27/20     Page 15 of 40




       83.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 83.

       84.     Insurers deny the allegations set forth in Paragraph 84, except aver that Plaintiffs

retained Flour to assist them.

       85.     Insurers deny the allegations set forth in Paragraph 85, except aver that Plaintiffs

provided copies of reports prepared by Flour on September 20, 2019 and February 5, 2020. It is

specifically denied that the Flour estimates represent the total replacement cost associated with the

fire damage. It is denied that the Flour reports accurately represented the cost to repair or replace

the property damaged in the June 21, 2019 incident.

       86.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 86.

       87.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 87.

       88.     Insurers deny the allegations set forth in Paragraph 88, except aver that Flour

offered the opinion that the rebuilding period would exceed 24 months.

       89.     Insurers deny the allegations set forth in Paragraph 89. It is specifically denied that

Plaintiffs are using the same LP Model that was historically used at the facility. It is admitted that

Plaintiffs claimed to have used the historical LP model, but unbeknownst to Insurers, Plaintiffs

made material modifications to the LP model it used to support its business interruption claim.

Plaintiffs knowingly withheld this information from Insurers.

       90.     Insurers deny the allegations set forth in Paragraph 90.

       91.     Insurers deny the allegations set forth in Paragraph 91. The Risk Review is a

document in writing prepared by AON that speaks for itself and any attempt to characterize said




                                                 15
              Case 20-50454-LSS         Doc 20     Filed 03/27/20     Page 16 of 40




writing is hereby denied. By way of further answer, pre-loss projections of potential business

interruption losses are not necessarily indicative of the actual loss sustained by an insured after a

loss has occurred.

       92.     Insurers deny the allegations set forth in Paragraph 92. The Risk Review is a

document in writing prepared by AON that speaks for itself and any attempt to characterize said

writing is hereby denied. By way of further answer, pre-loss projections of potential business

interruption losses are not necessarily indicative of the actual loss sustained by an insured after a

loss has occurred. It is specifically denied that the limits or premiums associated with the Policies

have any bearing on the actual loss sustained by Plaintiffs from the June 21, 2019 explosion.

       93.     Insurers deny the allegations set forth in Paragraph 93.

       94.     Insurers deny the allegations set forth in Paragraph 94, except aver that notice was

provided on June 21, 2019. Insurers further aver that they retained Integra as their claims adjuster.

       95.     Insurers deny the allegations set forth in Paragraph 95, except aver that Plaintiffs

have made their employees available at times. It is denied that the employees and consultants were

continuously available to the Insurers in the months following the explosion.

       96.     Insurers deny the allegations set forth in Paragraph 96, except aver that Insurers

and their representatives met with Plaintiffs on or around August 13, 2019.

       97.     Insurers deny the allegations set forth in Paragraph 97, except aver that PES asked

for an advanced payment at a meeting with Insurers on August 13, 2019.

       98.     Insurers deny the allegations set forth in Paragraph 98.

       99.     Insurers deny the allegations set forth in Paragraph 99, except aver that Insurers’

consultants met with PES and BDO on August 29, 2019 and September 13, 2019, and one of

Insurers’ consultants witnessed metallurgical testing on the pipe from September 10 to 12, 2019.




                                                 16
              Case 20-50454-LSS         Doc 20      Filed 03/27/20   Page 17 of 40




       100.    Insurers deny the allegations set forth in Paragraph 100, except aver that PES set

up a data room and Insurers’ consultants met with PES on September 25, September 30, October

1, October 2, October 3, November 20, December 3, December 4, and December 13, 2019.

       101.    Insurers deny the allegations set forth in Paragraph 101, except aver that Insurers’

consultants visited the site on January 9, 2020.

       102.    Insurers deny the allegations set forth in Paragraph 102.

       103.    Insurers deny the allegations set forth in Paragraph 103. To the extent the

allegations of Paragraph 103 purport to paraphrase and reference the terms of a written document,

the contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied. All remaining allegations are denied.

       104.    Insurers deny the allegations set forth in Paragraph 104. To the contrary, Insurers

have paid Plaintiffs for those amounts that have been properly supported and verified.

       105.    Insurers deny the allegations set forth in Paragraph 105.

       106.    Insurers deny the allegations set forth in Paragraph 106. To the extent the

allegations of Paragraph 106 purport to paraphrase and reference the terms of a written document,

the contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied. All remaining allegations are denied.

       107.    Insurers deny the allegations set forth in Paragraph 107.

       108.    Insurers deny the allegations set forth in Paragraph 108. To the extent the

allegations of Paragraph 108 purport to paraphrase and reference the terms of a written document,

the contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied. All remaining allegations are denied.




                                                   17
              Case 20-50454-LSS          Doc 20     Filed 03/27/20      Page 18 of 40




       109.    Insurers deny the allegations set forth in Paragraph 109, except aver that Plaintiffs

requested an advance payment at the October 3, 2019 meeting. Insurers also aver that they agreed

to make an additional payment of $15 million for property damage that had been verified. Insurers

further aver that Insurers and Plaintiffs together agreed to a stipulation that protected both parties’

interests as it related to the payment given the competing claims to the insurance proceeds being

made in the bankruptcy matter. All remaining allegations are denied.

       110.    Insurers deny the allegations set forth in Paragraph 110.

                          COUNT I – DECLARATORY JUDGMENT

                           (Pertaining To The Pending Priority Dispute)

       111.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 110 with the same force and effect.

       112.    The allegations of Paragraph 112 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 112 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       113.    Admitted.

       114.    The allegations of Paragraph 114 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

Paragraph 114 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.




                                                  18
              Case 20-50454-LSS         Doc 20     Filed 03/27/20    Page 19 of 40




       115.    The allegations of Paragraph 115 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       116.    The allegations of Paragraph 116 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       117.    The allegations of Paragraph 117 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       118.    The allegations of Paragraph 118 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       119.    The allegations of Paragraph 119 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                         COUNT II – DELCARATORY JUDGMENT

           (Incurred And Expected Property Damage And Ancillary Expense Losses)

       120.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 119 with the same force and effect.

       121.    The allegations of Paragraph 121 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 121 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       122.    The allegations of Paragraph 122 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 122 purport to paraphrase and reference the terms of a written document, the




                                                 19
              Case 20-50454-LSS         Doc 20     Filed 03/27/20    Page 20 of 40




contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       123.    The allegations of Paragraph 123 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 123 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       124.    Admitted.

       125.    The allegations of Paragraph 125 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 125 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       126.    Insurers deny the allegations set forth in Paragraph 126.

       127.    The allegations of Paragraph 127 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       128.    The allegations of Paragraph 128 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       129.    The allegations of Paragraph 129 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                           COUNT III – BREACH OF CONTRACT

                   (Incurred Property Damage and Ancillary Expense Losses)




                                                 20
              Case 20-50454-LSS         Doc 20     Filed 03/27/20    Page 21 of 40




       130.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 129 with the same force and effect.

       131.    The allegations of Paragraph 131 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 131 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       132.    Admitted.

       133.    The allegations of Paragraph 133 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 133 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       134.    The allegations of Paragraph 134 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       135.    The allegations of Paragraph 135 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       136.    The allegations of Paragraph 136 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       137.    The allegations of Paragraph 137 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                        COUNT IV – DECLARATORY JUDGMENT

                      (Incurred And Expected Business Interruption Losses)




                                                 21
              Case 20-50454-LSS         Doc 20     Filed 03/27/20    Page 22 of 40




       138.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 137 with the same force and effect.

       139.    The allegations of Paragraph 139 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 139 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       140.    The allegations of Paragraph 140 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 140 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       141.    Admitted.

       142.    The allegations of Paragraph 142 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 142 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       143.    Insurers deny the allegations set forth in Paragraph 143.

       144.    The allegations of Paragraph 144 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       145.    The allegations of Paragraph 145 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.




                                                 22
              Case 20-50454-LSS         Doc 20     Filed 03/27/20    Page 23 of 40




       146.    The allegations of Paragraph 146 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                           COUNT V – BREACH OF CONTRACT

                             (Incurred Business Interruption Losses)

       147.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 147 with the same force and effect.

       148.    The allegations of Paragraph 148 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 148 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       149.    Admitted.

       150.    The allegations of Paragraph 150 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 150 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       151.    The allegations of Paragraph 151 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       152.    The allegations of Paragraph 152 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       153.    The allegations of Paragraph 153 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.




                                                 23
              Case 20-50454-LSS         Doc 20     Filed 03/27/20    Page 24 of 40




       154.    The allegations of Paragraph 154 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                  COUNT VI – BREACH OF THE IMPLIED COVENANT
                       OF GOOD FAITH AND FAIR DEALING

                                  (Property Damage Coverage)

       155.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 154 with the same force and effect.

       156.    The allegations of Paragraph 156 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 156 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       157.    Admitted.

       158.    The allegations of Paragraph 158 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 158 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       159.    The allegations of Paragraph 159 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       160.    The allegations of Paragraph 160 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       161.    The allegations of Paragraph 161 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.



                                                 24
              Case 20-50454-LSS         Doc 20     Filed 03/27/20    Page 25 of 40




       162.    The allegations of Paragraph 162 are conclusions of law to which no response is

required. Furthermore, such allegations are speculative and conjectural. To the extent a response

is required, they are denied.

       163.    The allegations of Paragraph 163 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       164.    The allegations of Paragraph 164 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       165.    The allegations of Paragraph 165 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       166.    The allegations of Paragraph 166 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       167.    The allegations of Paragraph 167 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                 COUNT VII – BREACH OF THE IMPLIED COVENANT
                      OF GOOD FAITH AND FAIR DEALING

                                 (Business Interruption Coverage)

       168.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 167 with the same force and effect.

       169.    The allegations of Paragraph 169 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 169 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       170.    Admitted.



                                                 25
              Case 20-50454-LSS         Doc 20     Filed 03/27/20   Page 26 of 40




       171.    The allegations of Paragraph 171 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

paragraph 171 purport to paraphrase and reference the terms of a written document, the

contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       172.    The allegations of Paragraph 172 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       173.    The allegations of Paragraph 173 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       174.    The allegations of Paragraph 174 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       175.    The allegations of Paragraph 175 are conclusions of law to which no response is

required. Furthermore, such allegations are speculative and conjectural. To the extent a response

is required, they are denied.

       176.    The allegations of Paragraph 176 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       177.    The allegations of Paragraph 177 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       178.    The allegations of Paragraph 178 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       179.    The allegations of Paragraph 179 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.




                                                 26
              Case 20-50454-LSS          Doc 20     Filed 03/27/20      Page 27 of 40




       180.    The allegations of Paragraph 180 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       WHEREFORE, Defendant Insurers respectfully requests that the Court (1) dismiss this

action with prejudice; (2) enter judgment in Insurers’ favor; (3) award Insurers the costs of

defending this action, including its attorney’s fees and expenses; and (4) grant Insurers such other

and further relief as the Court may deem just and proper.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       The Complaint fails, in whole or in part, to state a claim against Insurers upon which relief

may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       All claims against Insurers are subject to the terms, conditions, exclusions, limitations,

deductibles, limits and sub-limits of liability contained in the Policies.

                              THIRD AFFIRMATIVE DEFENSE

       All claims against Insurers are barred, in whole or in part, by the equitable doctrines of

laches, estoppel, waiver, and/or unclean hands.

                             FOURTH AFFIRMATIVE DEFENSE

       All claims against Insurers are barred, in whole or in part, by Plaintiffs’ failure to meet all

Policy conditions precedent to the recovery they seek under the Policies.

                               FIFTH AFFIRMATIVE DEFENSE

       Insurers deny that coverage exists under the Policies for all or any portion of the claim, but

to the extent any coverage exists, such coverage is subject to the Policies’ terms, conditions,




                                                  27
                Case 20-50454-LSS         Doc 20      Filed 03/27/20     Page 28 of 40




limitations, and exclusions of the Policies at issue herein and/or by public policy and/or by express

provision of law, including, but not limited to, the following:

                 4.      PERILS EXCLUDED

                         This Section of the Policy does not insure against:

                        d)       gradual deterioration, depletion, rust or gradual corrosion;
                                 ordinary wear and tear; inherent vice or latent defect;

                         The exclusions of faulty or defective workmanship, material,
                         construction or design and inherent vice or latent defect, shall not
                         apply to the mechanical or electrical breakdown of an Object;
                         however, Insurers shall not be liable for the costs of rectifying or
                         making good such faulty or defective workmanship, material,
                         construction or design.

                                               ***

                         With respect to d) through g) above, it is understood and agreed
                         that if physical damage not excluded by this Policy results, then
                         only that resulting loss or damage is insured.

                                SIXTH AFFIRMATIVE DEFENSE

          Insurers deny that coverage exists under the Policies for all or any portion of the claim, but

to the extent any coverage exists, recovery is limited by all applicable deductibles, limits, and sub-

limits.

                              SEVENTH AFFIRMATIVE DEFENSE

          Insurers deny that coverage exists under the Policies for all or any portion of the claim, but

to the extent any coverage exists, priority of payment is limited by the following “Named Insured,”

“Additional Insureds” and “Lender Loss Payable” provisions:

                 1.      NAMED INSURED AND ADDRESS

                         PES Energy Inc.; PES Ultimate Holdings, LLC and any
                         subsidiary, affiliated, associated, or allied company, corporation,
                         firm, organization, and the Insured's interest in partnerships and/or
                         joint ventures, and/or any owned (wholly or partially) or controlled
                         company(ies) where the Insured maintains an interest as now or


                                                     28
Case 20-50454-LSS        Doc 20      Filed 03/27/20     Page 29 of 40




        hereafter constituted or acquired; and any other party or interest that
        the Insured is required by contract or agreement to insure; including
        but not limited to the following :

        North Yard Financing, LLC
        North Yard GP, LLC
        North Yard Logistics, L.P.
        PES Administrative Services, LLC
        PES Holdings, LLC
        PES Intermediate, LLC
        PES Inventory Company, LLC
        PES Logistics GP, LLC
        PES Logistics Partners, L.P.
        PESRM Holdings, LLC
        Philadelphia Energy Solutions Inc.
        Philadelphia Energy Solutions LLC
        Philadelphia Energy Solutions Refining and Marketing LLC

        all hereafter referred to as the "Insured."

        Address:                         3144 West Passyunk Avenue
                                         Philadelphia, PA 19145

        Additional lnsured(s):           As designated by the Named Insured
                                         or as endorsed hereon.

                              ***

                GENERAL CONDITIONS

 5.     ADDITIONAL INSURED(S)

        It is agreed that the unqualified word "Insured" wherever used
        includes any person or organization to whom or to which the Insured
        is obligated by virtue of a written contract to name such person or
        organization as an Additional Insured, but only with respect to
        operations performed by or obligations required of the Insured to or
        for the Additional Insured under the terms and conditions of said
        contract.

 The limits and/or coverage available to the Additional Insured shall be those
 agreed to by virtue of a written contract between the Insured and such
 Additional Insured but in no event to exceed the limits in aggregate and
 coverages provided by this Policy. Furthermore, but only to the extent
 required by contract, this Policy will respond primary to and without




                                    29
             Case 20-50454-LSS           Doc 20     Filed 03/27/20       Page 30 of 40




               contribution from any valid and collective insurance of such Additional
               Insured.

                                             ***

               33.     LENDERS LOSS PAYABLE CLAUSE

                       a) Loss or damage, if any, under this Policy, shall be paid to any
                       lender designated by the Insured and in possession of a written
                       contract, hereinafter referred to as "the Lender", as their interests
                       may appear, its successors and assigns in whatever form or capacity
                       its interests may appear and whether said interest be vested in said
                       Lender in its individual or in its disclosed or undisclosed fiduciary
                       or representative capacity, or otherwise, or vested in a nominee or
                       trustee of said Lender.

                       b) The insurance under this Policy, or any rider or endorsement
                       attached thereto, as to the interest only of the Lender, its successors
                       and assigns, shall not be invalidated nor suspended: (a) by any
                       error, omission, or chance respecting the ownership, description,
                       possession, or location of the subject of the insurance or the interest
                       therein, or the title thereto; (b) by the commencement of foreclosure
                       proceedings or the giving of notice of sale of any of the property
                       covered by this Policy by virtue of any mortgage or trust deed; (c)
                       by any breach of warranty, act, omission, neglect or non-
                       compliance with any of the provisions of this Policy, including any
                       and all riders now or hereafter attached thereto, by the Named
                       Insured, the borrower, mortgagor, trustor, vendee, owner, tenant,
                       warehouseman, custodian, occupant, or by the agents of either or
                       any of them or by the happening of any event permitted by them or
                       either of them, or their agents, or which they failed to prevent,
                       whether occurring before or after the attachment of this clause, or
                       whether before or after a loss, which under the provisions of this
                       Policy of insurance or of any rider or endorsement attached thereto
                       would invalidate or suspend the insurance as to the Named Insured,
                       excluding herefrom, however, any acts or omissions of the Lender
                       while exercising active control and management of the property.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims against Insurers are barred, in whole or in part, to the extent that Plaintiffs

sold the insured Property and thus, cannot assign its claims pursuant to the following provisions:




                                                   30
              Case 20-50454-LSS         Doc 20      Filed 03/27/20     Page 31 of 40




                                     GENERAL CONDITIONS

               The following conditions apply to all sections of the Policy, except where
               noted. The terms and conditions of the various sections and/or sub-sections
               of this Policy shall supersede those set forth in these general conditions
               wherever the same may conflict.

                                            ***

               38.     ASSIGNMENT

                       Assignment of interest under this Policy shall not bind the Insurers
                       without their specific prior agreement.

                              NINTH AFFIRMATIVE DEFENSE

        Plaintiffs have not sought permission to assign any interest under the Policies and therefore

any losses under the Policies may not be assigned.

                              TENTH AFFIRMATIVE DEFENSE

        Plaintiffs cannot assign any losses that had not accrued at the time the insured Property was

sold.

                            ELEVENTH AFFIRMATIVE DEFENSE

        Insurers deny coverage exists under the Policies for all or any portion of the claim for

property damage, but to the extent coverage exists, recovery is limited by the following provisions:

               5.      VALUATION

                       At the time of loss, the basis of valuation will be as stated below or herein.

                       a)      (1)     Real and Personal Property: The Replacement Cost,
                                       except Actual Cash Value if not repaired or replaced,

                               (2)     Catalysts: Actual Cash Value taking into account the
                                       remining use of life.

                                            ***

                       e) Stipulated Loss Value: where the Insured is contractually
                       obligated to insure specific property for a stipulated loss amount,
                       then in the event of a loss, this Policy will provide for the stipulated


                                                  31
Case 20-50454-LSS     Doc 20     Filed 03/27/20      Page 32 of 40




      loss value regardless of whether such property is replaced. However,
      in no event shall this amount exceed the Replacement Cost Value of
      such property (plus in addition the covered cleanup costs). In the
      event of a loss up to USD 250,000,000, regardless whether the
      affected property is replaced, the loss settlement will be on
      replacement cost basis. In the event of a loss in excess of USD
      250,000,000 and the insured does not replace the affected property,
      the loss settlement will be on the basis of Actual Cash Value with a
      minimum of USD 250,000,000.

                          ***

 6.   DEFINITIONS

      Whenever the following words are used in this Policy, the following
      definitions will apply:

      a)     Actual Cash Value

             The Replacement Cost less deduction for physical
             depreciation.

                          ***

      f)     Replacement Cost

             The amount it would take to repair or replace the damaged
             or destroyed property with materials of like kind and quality,
             without deduction for depreciation or obsolescence and
             including the Insured’s overhead, and normal and customary
             profit should the Insured participate in the repair or
             replacement of damaged property, all determined at the time
             and place of loss, it being understood that subject to the
             Insurers’ limit of liability not exceeding the Replacement
             Cost:

             (1)     the Insured shall have the option to rebuild or replace
                     the insured property by a construction or type
                     superior to or more extensive than its condition when
                     new;

             (2)     the Insured shall have the option of replacement with
                     electrical and mechanical equipment having
                     technological advantages and/or representing an
                     improvement in function and/or forming part of a
                     program or system enhancement. The Insurers shall
                     be allowed to dispose of, as salvage, any non-



                                32
              Case 20-50454-LSS         Doc 20     Filed 03/27/20      Page 33 of 40




                                      proprietary property deemed unusable by the
                                      Insured;

                               (3)    the Insured may elect to replace the Real Property
                                      lost, damaged, or destroyed at an alternative site;

                               provided that the above provisions shall not serve to increase
                               the liability of the Insurers for loss hereunder.

                             TWELFTH AFFIRMATIVE DEFENSE

       If Plaintiffs do not rebuild or replace the property damaged from the June 21, 2019

explosion, they are only entitled to the Actual Cash Value of the property at the time of the loss.

                            THIRTEENTH AFFIRMATIVE DEFENSE

       The Stipulated Loss Value Clause is not applicable to Plaintiffs’ loss as Plaintiffs were not

contractually obligated to insure specific property for a stipulated loss amount.

                            FOURTEENTH AFFIRMATIVE DEFENSE

       Insurers deny that coverage exists under the Policies for all or any portion of the claim for

time element, but to the extent any coverage exists, recovery is limited by the following provisions:

                    SECTION II - TIME ELEMENT COVERAGE

               1.      BUSINESS INTERRUPTION

                       This Section of the Policy covers actual loss sustained by the Insured
                       resulting from the necessary interruption of business caused by
                       direct physical loss or damage, by a peril insured against, to property
                       insured herein, occurring during the Term of Insurance.

                                            ***

               8.      BASIS OF RECOVERY

                       a)      Recovery in the event of loss hereunder shall be the actual
                               loss sustained by the Insured directly resulting from such
                               interruption of business, but not exceeding the reduction in
                               gross earnings less charges and expenses which do not
                               necessarily continue during the interruption of business, not
                               exceeding the Period of Indemnity as defined herein. Due
                               consideration shall be given to:


                                                  33
Case 20-50454-LSS     Doc 20      Filed 03/27/20     Page 34 of 40




             (1)     the continuation of normal charges and expenses,
                     including payroll expense, to the extent necessary to
                     resume operations of the Insured with the same
                     quality of service which existed immediately
                     preceding the loss; and

             (2)     as respects property insured hereunder while in the
                     course of construction, erection, installation or
                     assembly, the available experience of the business
                     after completion of the construction, erection,
                     installation or assembly.

      b)     It is a condition of the insurance under this Section II that if
             the Insured could reduce the loss resulting from the
             interruption of business by:

             (1)     complete or partial resumption of operation of the
                     property herein described, whether damaged or not,
                     or

             (2)     making use of Raw Stock, Stock in Progress or
                     Finished Stock at the locations described herein or
                     elsewhere, or

             (3)     making use of Merchandise at the locations
                     described herein or elsewhere, or

             (4)     making use of other property at the locations
                     described herein or elsewhere,

      Such reduction shall be taken into account in arriving at the amount
      of loss hereunder.

      Notwithstanding any provisions to the contrary,

      (1)    gross earnings coverage based upon loss of production at the
             impacted refinery shall be valued with the prevailing daily
             market pricing during the interruption of the business.

      (2)    if as a result of the loss, other refineries increase production
             and realize incremental earnings during the Period of
             Indemnity, such incremental earnings shall be credited
             against the Bl claim value at the impacted refinery.




                               34
Case 20-50454-LSS       Doc 20      Filed 03/27/20     Page 35 of 40




       (3)    additional revenue generated by non-impacted facilities
              (other than the amount specified in item 2 above) resulting
              from increased commodity market pricing during the Period
              of Indemnity shall not be used to offset the value of the
              claim.

                            ***

 9.    RESUMPTION OF OPERATIONS

       It is a condition of this insurance that if the Insured could reduce the
       loss resulting from the interruption of business,

       a)     by complete or partial resumption of operation of the
              property herein described, whether damaged or not, or

       b)     by making use of other property at the location of the loss or
              damage or elsewhere, or

       c)     by making use of Stock (Raw, In Process or Finished) at the
              location of the loss or damage or elsewhere,

       then such reduction shall be taken into account in arriving at the
       amount of loss hereunder.

                            ***

 10.   DEFINITIONS

       a)     Gross Earnings

              For the purpose of this insurance, "Gross Earnings" are
              defined as the sum of:

              (1)      The total net sales value of production

              (2)      Total net sales of merchandise, and

              (3)     Other earnings derived from operations of the
                      business;

              less the cost of:

              (1)      raw stock from which such production is derived,




                                  35
Case 20-50454-LSS    Doc 20      Filed 03/27/20    Page 36 of 40




            (2)     supplies consisting of materials consumed directly in
                    the conversion of such raw stock, or in supplying the
                    services sold by the Insured, but limited to the cost
                    of materials consumed that do not continue under
                    contract.

            (3)     Merchandise sold, including packaging materials
                    therefore, and

            (4)     Service(s) purchased from outsiders (not employees
                    of the Insured) for resale which do not continue
                    under contract.

            No other costs shall be deducted in determining gross
            earnings.

       b)   Normal

            The condition that would have existed had no loss occurred.

       c)   Period of Indemnity

            The period of time commencing with the date of the direct
            physical loss or damage but not exceeding the length of time
            as would be required, with the exercise of due diligence and
            dispatch, to rebuild, repair or replace the lost, destroyed or
            damaged property and not limited by the expiration of this
            Policy. However, Insurers' liability for loss shall not exceed
            a period of indemnity of twenty-four (24) months after
            application of the Retentions.

                         ***

 11.   EXCLUSIONS

                           ***

       g)   Any loss during any period in which goods would not have
            been produced or operations or services would not have been
            maintained, for any loss or reason other than direct physical
            loss or damage resulting from covered causes of loss.




                               36
              Case 20-50454-LSS         Doc 20      Filed 03/27/20     Page 37 of 40




                           FIFTEENTH AFFIRMATIVE DEFENSE

       Under the Policies’ Time Element Coverage, the Plaintiffs are only entitled to their actual

loss sustained resulting directly from the interruption of business.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       The Policies exclude from the calculation of actual loss sustained, those charges and costs

that do not continue during the period of interruption.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ time element losses did not accrue at the time of the incident, but accrue each

day that the interruption of business occurs.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       The Policies values the lost production of the refinery by using the prevailing daily market

pricing during the interruption of the business.

                          NINETEENTH AFFIRMATIVE DEFENSE

       The Time Element coverage under the Policies does not cover any loss during any period

in which the Plaintiffs’ facility would not have been in operation or services would not have been

maintained, for any loss or reason other than direct physical loss or damage resulting from a

covered cause of loss.

                          TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiffs have failed to fully document, support or otherwise prove all of their claimed

damages.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by its failure to mitigate damages.




                                                   37
              Case 20-50454-LSS           Doc 20     Filed 03/27/20       Page 38 of 40




                        TWENTY-SECOND AFFIRMATIVE DEFENSE

        Plaintiffs’ claims against Insurers are barred, in whole or in part, to the extent that there is

other insurance or contracts of indemnity applicable to the underlying matters, claims, or losses.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

        Plaintiffs’ claims against Insurers are barred, in whole or in part, to the extent that Plaintiffs

failed to cooperate with Insurers in performing all acts and conditions as required by the Policies.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs are not entitled to recover from Insurers its costs, expenses, legal and/or

attorney’s fees.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims against Insurers are barred or vitiated, in whole or in part, to the extent

Plaintiffs have made any material misrepresentations as part of the application for the Policies or

in submission of the claim.

                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims against Insurers are barred, in whole or in part, because a bona fide

dispute concerning the amount of coverage available under the Policies existed between the parties

and, therefore, Insurers had a reasonable basis to investigate Plaintiffs’ claims.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims against Insurers are barred, in whole or in part, because a bona fide

dispute concerning the amount of coverage available under the Policies existed between the parties

and, therefore, Insurers had a reasonable basis to deny payment of certain costs claimed by

Plaintiffs.




                                                   38
             Case 20-50454-LSS          Doc 20      Filed 03/27/20     Page 39 of 40




                      TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims against Insurers are barred, in whole or in part, to the extent Plaintiffs’

request for damages is speculative and conjectural.

                       TWENTY-NINTH AFFIRMATIVE DEFENSE

       Insurers reserve the right to assert any and all additional affirmative defenses as may be

revealed by further discovery and/or investigation.

                          THIRTIETH AFFIRMATIVE DEFENSE

       The liability of an insurer under the Policies is several and not joint with other insurers.

An insurer is liable only for the proportion of liability it has underwritten.

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

       Any paragraph or allegation set forth in the Complaint not expressly admitted by Insurers,

and for which no other response is set forth herein, is expressly denied.


Dated: March 27, 2020                 HOGAN MCDANIEL

                                      /s/ Garvan F. McDaniel
                                      Garvan F. McDaniel (#4167)
                                      1311 Delaware Avenue
                                      Wilmington, Delaware 19806
                                      Telephone 302-656-7540
                                      gmcdaniel@dkhogan.com

                                      -and-




                                                 39
Case 20-50454-LSS    Doc 20    Filed 03/27/20     Page 40 of 40




                    WILMER CUTLER PICKERING HALE
                    AND DORR LLP

                    Craig Goldblatt [Del. Bar. No. 6665]
                    1875 Pennsylvania Avenue, NW
                    Washington, DC 20006
                    Telephone: 202-663-6000
                    Craig.Goldblatt@wilmerhale.com

                    Benjamin W. Loveland
                    60 State Street
                    Boston, MA 02109
                    Telephone: 617-526-6000
                    Benjamin.Loveland@wilmerhale.com

                    Co-Counsel for Defendant Insurers
                    -and-

                    ZELLE LLP

                    Jonathan R. MacBride
                    1635 Market Street, Suite 1600
                    Philadelphia, PA 19103
                    Telephone: 484-532-5330
                    jmacbride@zelle.com

                    Mathew Gonzalez
                    45 Broadway, Suite 920
                    New York, NY 10006
                    Telephone 646-876-4410
                    mgonzalez@zelle.com


                    Co-Counsel for Defendant Insurers




                              40
